Citation Nr: 0111067	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  96-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for neuropathy, claimed 
as a result of herbicide exposure.

2.  Entitlement to service connection for an acneform 
disorder, claimed as a result of herbicide exposure.

3.  Entitlement to an evaluation in excess of 10 percent for 
a post-operative right inguinal hernia.

4.  Entitlement to a compensable evaluation for a status-post 
right orchiectomy.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.




REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that in a November 1997 decision, the RO 
denied entitlement to an evaluation in excess of 40 percent 
for service-connected lumbosacral strain.  The veteran filed 
a notice of disagreement and a statement of the case was 
issued in November 1999.  The veteran has not filed a 
substantive appeal as to that issue, thus it is not before 
the Board for appellate consideration.

The Board also notes that in a September 1998 decision, the 
RO denied entitlement to service connection for an enlarged 
prostate, claimed as secondary to herbicide exposure.  The 
veteran filed a notice of disagreement and a statement of the 
case was issued in November 1999.  The veteran has not filed 
a substantive appeal as to that issue, thus it is not before 
the Board for appellate consideration.  

The Board further notes that the veteran had requested a 
hearing before a Member of the Board.  The RO notified the 
veteran of the date and time of his scheduled hearing in 
February 2001; however, the record reflects that he failed to 
appear for the hearing.  Thus, this case is properly before 
the Board for appellate consideration.  

Finally, the record reflects that in April 1996, the veteran 
filed a claim for individual unemployability benefits due to 
service-connected disability.  Although the RO has addressed 
the issue of entitlement to special monthly compensation, it 
does not appear that this issue has been addressed by a 
rating decision.  Thus, the matter is referred to the RO for 
appropriate consideration.  The record also reflects a June 
1999 request by the veteran for permanency of his 100 percent 
disability rating.  This matter is also referred to the RO 
for appropriate consideration.



REMAND

In regard to the issues of entitlement to service connection 
for neuropathy and an acneform disorder, each claimed as 
secondary to herbicide exposure, the RO denied those claims 
in an April 1997 rating decision on the basis that the claims 
were not well grounded.  The RO stated that there was no 
evidence of a chronic condition of neuropathy or acneform 
disorder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand of these issues is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record reflects that the 
veteran was afforded a VA Agent Orange examination in January 
1987.  The examiner noted possible exposure to toxic 
chemicals and acne vulgaris.  The veteran has alleged that 
this prior Agent Orange examination was inadequate and that 
he has been told that he has jungle rot and herpes (see 
January 1997 statement).  Additionally, the issue of 
neuropathy was not addressed by that examination.  Clinical 
records dated in June 1997 VA clinical record reflect 
relevant assessments of rule out neuropathy and chronic pain.  

In regard to the claims of entitlement to increased 
evaluations of service-connected post-operative right 
inguinal hernia and post-operative right orchiectomy, the 
record reflects that the veteran was last afforded a VA 
examination of these disabilities in July 1996.  As more than 
four years have passed since that examination, the Board is 
of the opinion that additional development of the record is 
necessary to enable the Board to render a final opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board also 
notes that an October 1998 VA examination report of the 
veteran's back and post-traumatic stress disorder notes a 
diagnosis of bladder symptoms related to multiple urologic 
procedures, but no further details.  Additionally, the issue 
of entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound, must 
also be remanded to the RO as it is inextricably intertwined 
with the issues of entitlement to an increased rating.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a 
current VA Agent Orange examination to 
determine the presence or absence of any 
disorders related to herbicide exposure.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  All 
relevant symptomatology and diagnostic 
findings should be reported in detail.  
The examiner is requested to express an 
opinion as to whether the veteran exhibits 
any disability/disorder as a result of 
herbicide exposure during military 
service.  A complete rationale for any 
opinion expressed must be provided.  

3.  The veteran should be afforded a VA 
examination of his service-connected right 
inguinal hernia and status post right 
orchiectomy to determine the current 
nature and severity of these disabilities.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  Any 
necessary tests or studies should be 
completed and all relevant symptomatology 
and diagnostic findings should be reported 
in detail.  The examiner should express an 
opinion as to which of the following most 
appropriately describes the veteran's 
service-connected postoperative right 
inguinal hernia:

(a) postoperative, recurrent, readily 
reducible and well supported by truss or 
belt;

(b) small, postoperative, recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible; or

(c) large, postoperative, recurrent, not 
well supported under ordinary conditions 
and not readily reducible, when considered 
inoperable.

In regard to the status post orchiectomy, 
the examiner should specifically note all 
relevant symptomatology, including any 
bladder-related difficulties.  The 
examiner is also requested to express an 
opinion as to what extent  these service-
connected disabilities in connection with 
his other service-connected disorders 
render the veteran housebound or in need 
of regular aid and attendance.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims file.  A complete rationale for 
any opinion expressed must be provided.

4.  Thereafter, the RO should readjudicate 
these claims.  Readjudication of the issue 
of entitlement to a compensable evaluation 
for status post orchiectomy should include 
consideration of 38 C.F.R. § 3.350, 
particularly the subsections dealing with 
loss of use of a creative organ.   If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





